EXHIBIT 10.1


SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT


THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
and entered into effective as of the 8th day of May, 2017, GAHC4 SW ILLINOIS
SENIOR HOUSING PORTFOLIO, LLC, a Delaware limited liability company (“Buyer”),
and A&M PROPERTY HOLDING, LLC, an Illinois limited liability company (“Seller”)
and GARDEN PLACE, LLC, an Illinois limited liability company (the “Operator”).


W I T N E S S E T H:


Buyer, Seller and Operator entered into that certain Purchase and Sale Agreement
effective as of March 13, 2017 as amended by that certain First Amendment to
Purchase and Sale Agreement effective as of April 18, 2017 (collectively, the
“Purchase Agreement”). Capitalized terms not defined herein shall have the
meaning given to them in the Purchase Agreement. Buyer, Seller and Operator
desire to amend the Purchase Agreement as herein set forth.


NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the covenants and agreements herein contained, the adequacy and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
mutually agree as follows:


1.    Due Diligence Period. Section 1(g) of the Purchase Agreement is hereby
amended to extend the Due Diligence Period so that it shall end at 6:00 pm
pacific time on May 10, 2017.


2.    Full Force and Effect. Except as specifically provided herein, the
Purchase Agreement is unchanged and remains in full force and effect.


3.    Counterparts; Facsimile Execution. This Amendment may be executed in
several counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement. This Amendment
may be executed and delivered via telephonic or electronic facsimile or PDF
transmission.


[Signatures on following page]


1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement effective as
of the day and year first set forth above.
“SELLER”
 
“BUYER”
 
 
 
 
 
 
 
A&M PROPERTY HOLDING, LLC,
 
GAHC4 SW Illinois Senior Housing
 
an Illinois limited liability company
 
Portfolio, LLC,
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Brian W. Mueller
 
By:
/s/ Mathieu Streiff
 
 
Brian W. Mueller
 
Name:
Mathieu Streiff
 
 
Title: Manager
 
Its:
Authorized Signatory
 
 
 
 
 
 
 
“OPERATOR”
 
 
 
 
 
 
 
 
 
 
GARDEN PLACE, LLC,
 
 
 
 
an Illinois limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Brian W. Mueller
 
 
 
 
 
Brian W. Mueller
 
 
 
 
 
Title: Manager
 
 
 
 
 
 
 
 
 
 



[Signature page to Amendment to Purchase and Sale Agreement]